IN THE COURT OF APPEALS OF IOWA

                                      No. 14-0699
                                  Filed June 25, 2014


IN THE INTEREST OF G.B.,
Minor Child,

J.B., Father,
Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Cherokee County, Mary L. Timko,

Associate Juvenile Judge.



          A father appeals the termination of his parental rights. AFFIRMED.



          Marvin W. Miller Jr. of Miller, Miller, Miller, P.C., Cherokee, for appellant

father.

          Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Ryan Koplin, County Attorney, and Kristal L. Phillips, Assistant

County Attorney, for appellee State.

          Lesley Rynell of Juvenile Law Center, Sioux City, attorney and guardian

ad litem for minor child.



          Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                               2


POTTERFIELD, J.

          James appeals from the termination of his parental rights to a daughter.

The juvenile court terminated his rights pursuant to Iowa Code section

232.116(1)(d), (e), (f), and (g) (2013).1 The father contends the State did not

make reasonable efforts to reunify parent and child. He also asserts the court

1
    As relevant here, section 232.116(1) allows the court to terminate parental rights if:
                  ....
          (d) The court finds that both of the following have occurred:
                  (1) The . . . court has previously adjudicated a child who is a
          member of the same family to be a child in need of assistance [(CINA)]
          after such a finding.
                  (2) Subsequent to the [CINA] adjudication, the parents were
          offered or received services to correct the circumstance which led to the
          adjudication, and the circumstance continues to exist despite the offer or
          receipt of services.

          (e) The court finds that all of the following have occurred:
                  (1) The child has been adjudicated a [CINA] pursuant to section
          232.96.
                  (2) The child has been removed from the physical custody of the
          child’s parents for a period of at least six consecutive months.
                  (3) There is clear and convincing evidence that the parents have
          not maintained significant and meaningful contact with the child during the
          previous six consecutive months and have made no reasonable efforts to
          resume care of the child despite being given the opportunity to do so. . . .

          (f) The court finds that all of the following have occurred:
                  (1) The child is four years of age or older.
                  (2) The child has been adjudicated a [CINA] . . . .
                  (3) The child has been removed from the physical custody of the
          child’s parents for at least twelve of the last eighteen months . . . .
                  (4) There is clear and convincing evidence that at the present time
          the child cannot be returned to the custody of the child’s parents as
          provided in section 232.102.

          (g) The court finds that all of the following have occurred:
                 (1) The child has been adjudicated a [CINA] . . . .
                 (2) The court has terminated parental rights pursuant to section
          232.117 with respect to another child who is a member of the same family
          ....
                 (3) There is clear and convincing evidence that the parent
          continues to lack the ability or willingness to respond to services which
          would correct the situation.
                 (4) There is clear and convincing evidence that an additional
          period of rehabilitation would not correct the situation.
                                             3


erred in failing to grant him an additional six months to seek reunification. We

affirm.

          I. Scope and Standard of Review.

          Our review of proceedings terminating parental rights is de novo. In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). We give weight to the findings of the

trial court, though we are not bound by them. Id.

          II. Facts.

          G.B. was born in 2007 and removed from her mother Jessica’s care in

2012 due to a denial of critical care.2 G.B. has never met her father. G.B. was

adjudicated a child in need of assistance (CINA) in February 2013. The father,

who lived in Wisconsin, was notified of the CINA proceedings involving G.B. He

has participated in the proceedings telephonically and through counsel, but has

never attended hearings in person.

          The father did not come to these juvenile proceedings with a blank slate.

See In re M.B., No. 08-0673, 2008 WL 2357681 (Iowa Ct. App. June 11, 2008)

(affirming the termination of the father’s parental rights to G.B.’s siblings, M.B.

and M.B.). In our opinion affirming the termination of the father’s rights to G.B.’s

older siblings, we said:

          The evidence at trial showed a lengthy and extreme history of
          physical and mental abuse perpetrated by James upon his
          children.[fn] The reported instances of abuse on one or more of the
          children included beatings with a metal cane, belts, wood, and
          shoes, shooting the children in the head with an air gun, threats to
          kill them, kicking, whippings, chokings and extreme verbal abuse
          and threats. These incidents of abuse left an abundance of

2
  A child protective services investigation found Jessica had given G.B. medication
prescribed to G.B.’s brother in an effort to get her to sleep. Jessica voluntarily agreed to
have G.B. placed in foster care in November 2012.
                                          4


        physical manifestations. Despite the wealth of evidence, including
        his guilty plea to child endangerment, James persisted in his
        denials of the abuse. Moreover, by the time of the termination
        hearing, James had not seen the children for almost two years and
        had done little to facilitate reunification. To return the children to
        James’s care would almost certainly subject them to further
        adjudicatory harm.

M.B., 2008 WL 2357681, at *2 (footnote indicates, “James has three older

children, upon whom the record reflects severe abuse was also inflicted.”). While

the earlier juvenile proceedings were ongoing, the father left Iowa and moved to

Wisconsin knowing Jessica was pregnant.

        In the earlier termination proceedings, the father argued that the

department of human services (DHS) failed to make reasonable efforts to reunify

him with his children. We rejected his claim then:

        DHS repeatedly informed James visitation would be dependent on
        his participation in counseling services. James chose to ignore this
        directive until after the termination petition was filed. Sometime
        after the March 2007 dispositional hearing, he moved to Wisconsin,
        without notifying DHS. He thus chose to distance himself from his
        children as well as any services offered by DHS. Moreover, he only
        made the request for a home study less than one month prior to the
        termination hearing. In light of this, we conclude the State’s
        reunification efforts were reasonable.

Id. at *1.

        In the instant proceedings, on March 23, 2013, James requested a home

study of his Wisconsin residence. A March 27, 2013 dispositional hearing was

held. The court ordered that if James was determined to be G.B.’s biological

father, a home study should be conducted, and contact between James and G.B.

would be at the discretion of the DHS.

        James’s paternity of G.B. was established in March 2013.
                                         5


      On August 22, 2013, James requested the home study be completed.

The home study report was received by DHS on September 26, 2013.                 The

evaluator did not recommend placement with James “due to his history of

termination of parental rights on two other children and the fact that James and

[G.B.] have never met. It is my belief that several changes would need to be

made before consideration was made for placement including visitation,

counseling, and parental education.” More specifically, the evaluator wrote:

      There are several factors that went into making a placement
      recommendation for [G.B.] The main concern is that this worker
      has knowledge that James’ parental rights were terminated on 2
      children, [M.B] and [M.B.] and that there is little information from the
      referring state indicating what the circumstances were. James
      indicates that he has had counseling, however this worker would
      need information from a counselor or doctor indicating some
      evidence of rehabilitation. This worker also has concerns regarding
      [G.B.]’s stability and best interest. [G.B.] has had phone contact
      less than 10 times with her father and has never met him in person.
      [G.B.] is connected to her grandmother with whom she resides and
      currently is living with her half sister. Taking her away from any
      family that she knows would be detrimental. It has been several
      years since James has had responsibility for young children. His
      current spouse, Billie, has children that she does not have contact
      with. This worker would not recommend placement of Grayson
      with [James] at this time. Worker would recommend an opportunity
      for visitation with James and [G.B.] and time to work on getting to
      know each other.          Worker would also recommend some
      documentation of counseling services and perhaps ongoing
      counseling to address placement of [G.B.] The Oconto County
      Department of Health and Human Services offers parenting classes
      free of charge that could certainly benefit James and Billie. The
      Iowa Department of Human Services could then decide on the
      appropriateness of a subsequent home study 6-12 months after
      ongoing contact with James and [G.B.] and cooperation with the
      Department.

      A review hearing was held on October 8, 2013, and on October 9, the

court entered a review order, which reads in part:
                                          6


       A home study was completed on James [B.] It was denied for
       placement, in part, due to the fact that he has no relationship with
       [G.B.] and he has had his parental rights to other children
       terminated. James did testify that he wants a relationship with
       [G.B.] and he will do whatever is needed. His goal is to have [G.B.]
       placed in his home through the use of visits, the Department of
       Human Services’ support, and the provision of a normal life. He
       stated that, “Once you are a parent, you know what to do.”
               James testified that he would work with the Department of
       Human Services in Iowa and Wisconsin and will use his resources
       for purposes of visits. He indicated that he would come to the State
       of Iowa to have visits. He acknowledged that he does not have a
       relationship with [G.B.] and, in fact, left Iowa prior to her birth. He
       testified he was not sure that [G.B.] was his biological child,
       although he did feel that she was and now believes it. James
       indicated that although he has already participated in counseling
       and parenting classes and similar services, he will re-engage in
       those services if given an opportunity to be reunited with [G.B.].
               James’ wife, [Billie], and 20-year-old son . . . are very excited
       to have [G.B.] placed in their home. Apparently, [Billie] does not
       have custody of her own children due to some bad decisions she
       made regarding a person she has previously resided with who was
       a sex offender.
               Although James was found to be the biological father, he
       has paid nothing to financially support [G.B.], indicating there was
       no court order in place to do so.
               The court did admonish both James and Jessica that the
       next three months will be important. They will need to show the
       court that they should be given an additional six months to work
       toward reunification of [G.B.] with either one of them. At this time,
       both James and Jessica have a significant amount of work to do.
       The court suggested to James that he begin to write letters to [G.B.]
       and to cooperate with visitation in the State of Iowa.
               The court finds reasonable efforts were made to avoid the
       necessity of an out-of-home placement and that return of the child
       to a parental home would be contrary to her well-being, given the
       fact that [G.B.] has no relationship with James . . . .

       The father requested an amendment to the adjudication order to

“expedite” services in Wisconsin. On November 14, 2013, the juvenile court

granted the application and ordered the father “to attend parenting classes, love

and logic classes, and to attend individual therapy, all in relation to reunification

to his daughter.”
                                          7


       On November 25, 2013, G.B.’s therapist wrote a letter expressing “grave

concerns” about introducing the father into G.B.’s life,

       Before I would recommend letter writing to begin, I would need to
       have communication with [the father’s] therapist indicating that he
       has been attending sessions consistently and is making progress
       on his treatment goals. I also need verification from the social
       worker that communications with [the father] are much improved as
       evidenced by his ability to express feelings appropriately during
       conversations with her.

       The father and Billie did complete the nine-hour Love & Logic parenting

class (three, three-hour sessions on November 13 and 20, and December 4,

2013). The father’s initial assessment for counseling sessions was completed in

early December 2013. He attended his first therapy session on January 15,

2014. His therapist provided a progress report dated January 24 stating,

               As of this time goals have not been officially set with [the
       father]. He reports that he is coming to counseling sessions as part
       of the process to gain custody of his daughter [G.B.] Due to only
       having one session with him thus far, I have not had enough
       contact with him to make any determinations regarding his progress
       or recommendations.

       The State filed a petition to terminate the father’s rights to G.B. on January

30, 2014. A permanency hearing was scheduled for February 12, 2014, but the

parties agreed to continue the hearing to coincide with the time set for the trial on

termination of parental rights—March 20.

       The father attended therapy sessions on February 13 and February 28,

2014. On March 11, his therapist’s progress report states,

              Our sessions have consisted of getting to know James and
       rapport building in session. We discussed his treatment goals and
       needs, which includes anger management and parenting. The
       ultimate focus of each session revolves around his journey to
       obtain parental custody of his daughter, despite seeing many
       obstacles in his way. This topic seems to provoke a lot of thoughts
                                            8


       and feelings for James in addition to anger.            James has been
       actively involved in his sessions.

       The    father   did   not    appear        personally    at    the   March   20

permanency/termination proceeding.          His attorney asked that the father be

allowed to participate telephonically.          The court found the father had had

sufficient notice to make arrangements to be present and denied the request;

however, James and his wife were allowed to testify via telephone.

       Social worker Amanda Ahrenstroff testified her initial contact with the

father was on October 9, 2013, the day after a review hearing. 3              She had

received letters and postcards for G.B. from James but she had not delivered

them to G.B. due to the therapist’s recommendation.                  She recommended

termination of parental rights because the father, though having completed the

parenting classes, had had no contact with G.B. though she was six years old,

and the anger issue he was dealing with had been outstanding for many years.

She testified she did not believe additional time would result in G.B. being placed

with him. Ahrenstroff also testified G.B.

       needs permanency now, and she doesn’t have a relationship with
       her father, and she’s never met him. James hasn’t demonstrated
       through the history of the case that he is able to provide a safe,
       stable and permanent home for [G.B.] There are continued risks
       for James that include prior termination, a denied home study, and
       a history of child abuse for both him and his wife.

       In its order terminating the father’s parental rights, the court observed that

since October 2013, James had written G.B. letters and postcards, had

completed a parenting class, obtained his GED, and initiated therapy, but the


3
  She stated she had telephone and email contact with the father about ten times, and
that phone calls “typically ended in him hanging up on me.”
                                        9


therapist had no recommendation as to when James might be introduced into

G.B.’s life. The court also wrote:

              [G.B.] was born . . . almost 7 years ago. James has never
       met [G.B.]. Paternity was not established until March 2013—6
       years after [G.B.]’s birth. . . .
              James made no effort to support [G.B.] financially, except for
       a few bills he claims he paid at Jessica’s request. His excuses for
       not paying any child support included not knowing he was [G.B.]’s
       father and that he was not court ordered to pay. Those excuses
       hold no merit. Paternity could have been established long ago, as
       well as arrangements for support payments.
              ....
              [G.B.] is suffering from that lack of stability, structure and
       nurturing—she is only 7 years old. To now introduce her to a man
       who did not put forth any effort to be a part of those 7 years, who
       physically and emotionally abused her older siblings, who did not
       financially support her, and who did not make any effort to visit her
       as he claimed he would, would be beyond detrimental to her
       physical, mental, and emotional condition and needs.

The father appeals.

       III. Discussion.

       Termination of parental rights under chapter 232 follows a three-step

analysis. See In re P.L., 778 N.W.2d 33, 39 (2010).

       First, the court must determine if a ground for termination under
       section 232.116(1) has been established.          If a ground for
       termination is established, the court must, secondly, apply the best-
       interest framework set out in section 232.116(2) to decide if the
       grounds for termination should result in a termination of parental
       rights. Third, if the statutory best-interest framework supports
       termination of parental rights, the court must consider if any
       statutory exceptions set out in section 232.116(3) should serve to
       preclude termination of parental rights.

In re D.W., 791 N.W.2d 703, 706-07 (Iowa 2010) (citations omitted).

       The father does not dispute the existence of the statutory grounds for

termination except to argue that reasonable efforts at reunification have not been

made. We reject this contention. The juvenile court specifically addressed the
                                        10


requirement that reasonable efforts be made to reunite parent and child, and we

adopt its findings:

              There are no additional services that can be provided to
       James that would allow for the placement of [G.B.] in his home now
       or at any time in the foreseeable future. He left Iowa when he knew
       Jessica was pregnant. He took no steps to establish paternity.
       There were only excuses. He has put forth little to no effort over
       the past 7 years to become [G.B.]’s father. The services James
       has participated in are limited and his participation was only after
       he was “ordered” to participate. [G.B.] has waited long enough for
       her father to make her a priority in his life.

The father did not request additional services. See In re A.A.G., 708 N.W.2d 85,

91 (Iowa Ct. App. 2005) (“The Department has an obligation to make reasonable

efforts toward reunification, but a parent has an equal obligation to demand

other, different, or additional services prior to a permanency or termination

hearing.”).

       The father did request additional time and asserts the juvenile court erred

in failing to grant him an additional six months to seek reunification. A court has

discretion to “continue placement of the child for an additional six months.” Iowa

Code § 232.104(2)(b); see also id. § 232.117(5). This provision requires the

court to set forth “factors, conditions, or expected behavioral changes which

comprise the basis for the determination that the need for removal of the child

from the child’s home will no longer exist at the end of the additional six-month

period.” Id. § 232.104(2)(b); A.A.G., 708 N.W.2d at 92.

       We conclude additional time is not warranted here because we are

convinced the need for G.B.’s removal would still exist at the end of a six-month

period. The father and child have no relationship. The father has long-standing

anger issues and began individual therapy just a few weeks before the
                                          11


termination hearing. His therapist has no recommendation as to when father

might begin a relationship with his daughter.          The home study evaluator

recommended services be offered and then DHS could “decide on the

appropriateness of a subsequent home study 6-12 months after ongoing contact

with James and [G.B.]” Such a time frame is not acceptable. See A.M., 843

N.W.2d at 111 (“Our legislature has carefully constructed a time frame to provide

a balance between the parent’s efforts and the child’s long-term best interests.”

(internal quotation marks, citation, and corrections omitted)).

       Because statutory grounds for termination exist, termination is in the

child’s best interests, and no factor weighing against termination is pertinent, we

affirm the termination of the father’s parental rights to G.B.

       AFFIRMED.